UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the period ended December 31, 2009 |_|TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to COMMISSION FILE NUMBER 000-51403 BLACKWATER MIDSTREAM CORP. (Exact name of small business issuer in its charter) NEVADA 26-2590455 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 660
